Denied July 7, 1914.
On Petition for Rehearing.
Mr. Justice Bakin
delivered the opinion of the court.
It is suggested that plaintiffs’ rights in the property are only to the extent of their rights to redeem from the Phegley sale on his mortgage foreclosure, and that, having failed to redeem, they have lost their interest therein, but no such result can happen under the agreement. If plaintiffs had sold under their executions and bid in the property for their own debt, and also the debt of defendant for over $8,000, as provided in the contract, no money was to be paid, but it was to be simply a straw sale, and not a statutory one, with the exception that it probably would have passed an equitable title to the property. Such sale *336was not to affect defendant’s mortgage, nor was it contemplated that the title was to pass, and redemption by Phegley was to be made only in case the plaintiffs actually purchased at the sale for their own debt. In case Phegley should sell on his foreclosure and become the purchaser, as was done, nothing was said about redemption, and plaintiffs were not to be affected by the mortgage sale. The rights of the parties were to continue as though no sale had been made, and, for fear the prior language as to the sale might be misunderstood, the contract adds:
“In other words, * * the respective rights and priorities of the parties hereto shall not be affected by anything done hereunder. ’ ’
Considered in the light of the receipt to the sheriff for the amount of the bid, dated the 15th of June, 1907, and the Phegley contemporaneous statement quoted in the opinion, there is no room left to quibble. There is no duty upon either party to redeem from the other. Phegley’s last statement referred to is a modification of the contract of March 16th, if in any way in conflict therewith. No money was paid at the sale, but the property in Phegley’s hands stood for the money.
The motion is denied.
Aeeirmed. Rehearing Denied.
Me. Chiee Justice McBride, Me. Justice Bean and Me. Justice McNaey concur.